—In a negligence action to recover damages for personal injuries, defendant Robert Sasko appeals from an order of the Supreme Court, Westchester County (Martin, J.), entered September 14, 1984, which denied his motion to vacate a default judgment entered against him.
Order affirmed, with costs.
In the absence of a reasonable excuse justifying the failure to enter a notice of appearance and serve an answer, Special Term did not abuse its discretion in denying Robert Sasko’s motion to vacate the default judgment entered against him. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.